DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Election filed March 21, 2022.  Claims 1-10  are pending, in which claims 6-10 are non-elected without traverse as treated. 

Election/Restrictions
Applicant's election filed March 21, 2022 of Group I, claims 1-5  is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and because the election is implicitly “without traverse”,  the election has been treated as an election without traverse (MPEP § 818.03(a)).
 
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 6-10, non-elected invention, without traverse as treated.  Accordingly, 

IN THE CLAIMS:
	** Claims 6-10 have been canceled.
 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
 The references of record including Fukushima (2018/0284182), Ohno (2012/0049329), Rapoport (9,939,511), Ohno (2006/0066324), Lagowski (8,093,920), Koveshnikov (2004/0010394), Ebara Koji (JP-2003-332190), Fukushima (WO 2017-061072), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method + .sup.+, NH4+, and K+  is 1.750 µg/m3 or less, and a total concentration of F-, Cl- , NO2-, PO43-, Br--, NO3-, and SO42- is 0.552 µg/m3 or less; and 
As recited in base claim 2, the inclusion of an SPV measurement apparatus for measuring a concentration of Fe in a p-type silicon wafer based on measurement by an SPV method, the apparatus comprising: a measurement stage on which the p-type silicon wafer is placed in the SPV measurement; an optical module by which the p-type silicon wafer is illuminated with light; a probe used to measure a capacitance formed between a capacitive sensor provided on a front end of the probe and a surface of the p-type silicon wafer; a lock-in amplifier that amplifies and detects an SPV signal corresponding to the capacitance measured with the probe; a calibration chip for reducing measurement error; a dissociation stage on which the p-type silicon wafer is placed when subjected to a process of dissociating Fe-B pairs in the p-type silicon wafer; a flash lamp for dissociating the Fe-B pairs in the p-type silicon wafer; a robot arm transferring and delivering the p-type silicon wafer to and from the measurement stage and the dissociation stage; a robot controller for controlling the robot arm; a first housing receiving the measurement stage, the probe, and the calibration chip; a second housing receiving the optical module and the lock-in amplifier; a third housing receiving the dissociation stage and the flash lamp; and a fourth housing receiving the robot arm and the robot controller, wherein a first chemical filter and a second chemical filter are provided in upstream air flows of the first housing and the third housing, respectively, and a total concentration of Na+ .sup.+, NH4+, and K+  and a total concentration of F-, Cl-, NO2-, PO43-, Br--, NO3-, and SO42- in an atmosphere inside each of the first housing and the third housing are set to 1.750 µg/m3 or less and 0.552 µg/m3 or less,  respectively.
				****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822